Citation Nr: 0944247	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-21 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from April 1988 
to August 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Chicago, Illinois.  


FINDINGS OF FACT

1.  The Veteran is service-connected for (1) lumbosacral 
arthritis disc disease, rated as 40 percent disabling; (2) 
residuals of acetabular facture with degenerative joint 
disease (DJD) of the left hip, rated as 30 percent disabling; 
(3) residuals of a fracture of the left tibia, rated as 30 
percent disabling; (4) left shoulder strain, rated as 10 
percent disabling, (5) residual laceration scar of the left 
heel, rated as 10 percent disabling; (6) left knee condition 
secondary to acetabular fracture of the left hip, rated as 10 
percent disabling; (7) radiculopathy of the lower left 
extremity as secondary to lumbosacral arthritis disc disease, 
rated as 10 percent disabling; (8) dislocation of the right 
ring finger, rated as noncompensable; and (9) hemorrhoids, 
rated as noncompensable.  

2.  The Veteran suffers from service-connected disabilities 
stemming from a single accident which combine to produce a 
disability rating sufficient to warrant consideration for 
TDIU.

3.  The Veteran's service-connected disabilities are not 
shown to be productive of a disability picture that precludes 
him from securing and following some form of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A June 2004 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the June 2004 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the June 2004 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the June 2004 letter was sent to the 
Veteran prior to the November 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  Although VCAA notice in accordance with Dingess was 
sent after the initial adjudication of the Veteran's 
claim, the Board finds that this error is nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
a June 2006 statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records 
private treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Veteran was 
afforded multiple VA examinations with respect to the issue 
decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to a veteran's level of education, special training and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  In reaching a 
determination regarding TDIU, the central inquiry is "whether 
a veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability for the purpose 
of meeting the schedular requirement of one 60 percent 
disability.  Id.

The Veteran is currently service-connected for the following 
disabilities: (1) lumbosacral arthritis disc disease, rated 
as 40 percent disabling; (2) residuals of an acetabular 
fracture of the left hip, with degenerative joint disease 
(DJD), rated as 30 percent disabling; (3) residuals of a 
fracture of the left tibia, rated as 30 percent disabling; 
(4) left shoulder strain, rated as 10 percent disabling, (5) 
residual laceration scar of the left heel, rated as 10 
percent disabling; (6) left knee condition secondary to an 
acetabular fracture of the left hip, rated as 10 percent 
disabling; (7) radiculopathy of the lower left extremity as 
secondary to lumbosacral arthritis disc disease, rated as 10 
percent disabling; (8) dislocation of the right ring finger, 
rated as noncompensable; and (9) hemorrhoids, rated as 
noncompensable.  

The combined rating of the Veteran's disabilities is 80 
percent.  38 C.F.R. §§ 4.25, 4.26 (2009).  While none of the 
Veteran's service-connected disabilities is rated at 60 
percent or above on its own, the Board notes that several of 
the Veteran's service-connected disabilities, including his 
back, hip, and knee disabilities are the result of a single 
car accident the Veteran suffered during service.  These 
disabilities combine for a rating of greater than 60 percent, 
and, since they share a common etiology, they are considered 
one disability for purposes of the Veteran's TDIU claim.  
38 C.F.R. § 4.16(a).  Thus, the Veteran is eligible for 
consideration for TDIU.

With respect to the Veteran's education history, his DD-214 
shows that he obtained a high school diploma, or its 
equivalent, but there is no indication that the Veteran 
attended or completed any coursework beyond his high school 
diploma.  With respect to the Veteran's work history, the 
record shows that the Veteran last worked as a factory worker 
from January 2000 to March 2000.  

The Veteran asserts that he is unemployable as a result of 
his service-connected disabilities.  In support of his claim, 
the Veteran submitted a statement which indicates that he has 
not worked since March 2000.  However, while the Veteran 
stated that he missed one to two days per week because of 
illness during his period of employment, there is no 
indication that the Veteran's service-connected disabilities 
had any bearing on the Veteran's separation from his period 
of employment ending in March 2000.
 
Further, the Board notes that the medical evidence weighs 
heavily against the Veteran's claim.  The Board observes that 
the Veteran was evaluated in May 2006 and March 2009 for the 
purpose of determining whether his service-connected 
disabilities impose any significant limitations which might 
affect his ability to obtain and maintain successful 
employment.  At each exam, following a comprehensive 
examination of the Veteran, to include a review of the claims 
file, the examiner concluded that while the Veteran may no 
longer be able to perform manual labor, his disabilities do 
not prevent him from performing sedentary types of work.  
Thus, both examiners found that the Veteran is not 
unemployable because of his service-connected disabilities.

The Veteran submitted a statement from his private physician 
in January 2003 stating that the Veteran was unable to work 
since at least May 2002 and that the physician had not yet 
deemed him able to return to work.  However, the Board notes 
that the physician did not suggest that the Veteran was 
unable to perform all types of work, merely that the Veteran 
was unable to perform employment requiring physical load or 
excursion on his lower body.

In conclusion, the Board finds a preponderance of the 
evidence is against the Veteran's claim.  The competent 
evidence of record demonstrates that the Veteran is a high 
school graduate (or its equivalent) capable of performing 
sedentary work.  Thus, the Veteran's service-connected 
disabilities do not render him unable to secure and follow a 
substantially gainful occupation he is not entitled to a TDIU 
rating.  In making its determination, the Board considered 
the applicability of the benefit of the doubt doctrine.  38 
U.S.C.A. § 5107(b).  However, since a preponderance of the 
evidence is against this claim, the doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  Id.


ORDER

Entitlement to TDIU is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


